The Chancellor.
The injunction can only be granted upon one of these two grounds: 1. That the plaintiff has already fully paid and satisfied the execution ; 2. That he seeks for a discovery of usury in the debt, and to obtain a return of the excess beyond the principal sum loaned, together with the lawful interest.
1. If the execution has been paid, the sale can be stopped *51by a judge’s order, and there is no need of the interference of this, court. The remedy at law is prompt and adequate.
2. Nor does there appear sufficient cause for allowing the writ on the other ground. The first impression is, the plaintiff comes too late even for the aid of this court. He was sued, at law, nearly three years ago, and it does not appear but that he was as well acquainted with the transaction then as he is now; and why was not the discovery sought for pending the suit at law ? The usury would have been a good defence to the action. The general rule is, that this court will not relieve against a judgment at law, on the ground of its being contrary to equity, unless the defendant below was ignorant of the fact in question, pending the suit, or it could not have been received as a defence. If a party will suffer judgment to pass against him by neglect, he cannot have relief here for a matter which he might have availed himself of at. law. (Lee and Uxor v. Boles, 2 Ch. Cas. 95. Williams v. Lee, 3 Atk. 223. Scott v. Scott, Mich. 1769., cited in 1 Hall’s Law Journal, 305. Le Guen v. Governeur and Kemble, 1 Johns. Cas. 436.) Lord Hardwicke says, it must appear that the defendant was ignorant, at the time of the trial, of the fact which renders the verdict at law contrary to equity ; and even then, chancery will not relieve where the defendant submits to try it at law first, when he might by a bill of disco very have come at the fact, by the plaintiff’s answer, before trial at law.
There may be cases, perhaps, in which this general rule would be subject to some modification, but, generally, where a party has neglected his means of defence at law, equity will not interfere; and the present case has certainly so strong an appearance of neglect, that I do not feel warranted to allow the injunction.
Motion denied.